1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                                 ***
4    RICARDO JOSE LOPEZ,                              Case No. 3:11-cv-00635-MMD-CBC
5                                       Petitioner,                   ORDER
            v.
6

7    FILSON, et al.,
8                                   Respondents.
9
10          This habeas matter under 28 U.S.C. § 2254 by Petitioner comes before the Court

11   on counsel Mary Lou Wilson’s motion to withdraw (ECF No. 92). For good cause shown,

12   the motion to withdraw is granted. Ms. Wilson is terminated as counsel of record for

13   Petitioner.

14          The Clerk of Court will forward a copy of this order to the CJA Coordinator to secure

15   a replacement panel attorney to represent Petitioner. Although this matter is currently

16   pending merits review, the Court will stay its review for a brief period of time to give

17   replacement counsel an opportunity to consult with Petitioner, review the record, and file

18   any appropriate motions.

19          When replacement counsel is secured, the coordinator will forward counsel’s name

20   and contact information to the staff attorney assigned to this case to draft a formal

21   appointment order with scheduling provisions tailored to the case.

22          The Clerk further will send a hard copy of this order to Petitioner in proper person

23   at his institutional address and reflect that additional transmittal either in the notice of

24   electronic filing and/or the docket entry for this order.

25          DATED THIS 15th day of February 2019.

26
27                                                      ________________________________
                                                        MIRANDA M. DU
28                                                      UNITED STATES DISTRICT JUDGE
